Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 21, 2021

The Court of Appeals hereby passes the following order:

A22A0162. AUBREY SANDERS v. JEFFREY L. FOSTER et al.

      After a jury trial, Aubrey Sanders was convicted of aggravated sexual battery,
six counts of child molestation, six counts of sexual exploitation of a child, enticing
a child for indecent purposes, and rape. Sanders was sentenced to two life sentences,
plus 120 years. In an unpublished opinion, we affirmed his convictions on appeal. See
Case No. A18A0411, affirmed June 13, 2018. Sanders has since filed this original
mandamus petition, in which he appears to be asking this Court to compel the judges
from the Newton County Superior Court and the clerk of that court to quash his
indictment and release him from prison based on his alleged innocence, procedural
errors in the court below, and ineffective assistance of counsel. However, we lack
jurisdiction to consider this petition.
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, . . . and hence the need to resort to the
appellate courts for such relief by petition filed in the appellate courts will be
extremely rare.” Brown v. Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). Rather,
the procedure to be followed before seeking to invoke this Court’s original mandamus
jurisdiction is to file the petition in the appropriate lower court first. See Graham v.
Cavender, 252 Ga. 123, 123 (311 SE2d 832) (1984); Expedia, Inc. v. City of
Columbus, 305 Ga. App. 450, 455 (2) (b) (699 SE2d 600) (2010) (“Except in the
rarest of cases, litigants seeking to invoke this Court’s original jurisdiction . . . must
first petition the superior court for such relief.”). Here, the record does not establish
that Sanders has obtained a ruling in the superior court on the claims asserted in his
mandamus petition. Moreover, “[m]andamus is a remedy designed to compel the
doing of ministerial acts.” Saleem v. Forrester, 262 Ga. 693, 693 (424 SE2d 623)
(1993). Sanders’s petition does not clearly set forth the ministerial acts that he wants
this court to compel. In sum, this is not one of the extremely rare instances in which
this Court will exercise original mandamus jurisdiction. See Gay v. Owens, 292 Ga.
480, 482-483 (2) (738 SE2d 614) (2013). Accordingly, this petition for writ of
mandamus is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/21/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.